DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of December 3, 2021 has been fully considered.  The remarks are not persuasive.  The Choi reference accounts for a display including a beverage level indicator which indicates the current beverage level in the container, and the Schwarber reference accounts for putting the display and interface of a beverage dispenser on a mobile electronic device.  In the device of Choi, the signal from the beverage level sensor is sent to the display.  Putting the display of Choi on a mobile electronic device based on the teachings of Schwarber accounts for the claimed subject matter.  The fact that neither reference discloses sending a signal from a beverage level sensor to a mobile electronic device does not detract from the obviousness rationale, in that it merely addresses the references individually and does not address the combined teachings of the reference.  MPEP 2145, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).”  The same is true of the obviousness rationale based on Choi and Cuppari.  The arguments further contend that the obviousness rejections are deficient because “the Office has not provided a sufficient motivation to combine the references.”  This statement merely expresses disagreement with the legal conclusion, but does not actually address the rationale in the office action.  The Choi reference discloses a specific type of display on a beverage dispenser, and the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 30, 31, and 33 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 30 has been amended to refer to a mobile application.  The term “mobile application” is not present in the original disclosure.  As best understood, the term “mobile application” is more specific than the term “software.”  Additionally, the original disclosure does not appear to refer to a “computer-readable medium.”  It is unclear whether the new language is referring to the computer (900), the mobile electronic device (700), or some other medium, and therefore the new language has a scope which is 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30, 31, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 30 has been amended to recite “a mobile application comprising instructions stored in a computer-readable medium configured to be executed by a mobile electronic device.”  This language creates ambiguity in that the claim appears to refer to a medium and an electronic device as two distinct structures, but specifies that the instructions stored on the medium are executed on the electronic device.  Additionally, the fact that the instructions are referred to as a “mobile application” implies that they are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 21-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view Schwarber (US 2019/0172297).
Regarding claims 10 and 11, Choi discloses (figure 8) a beverage dispenser, comprising:
a housing (110);
a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);

a beverage-level indicator (240b) configured to provide a visual indication of the beverage level within the beverage container (2)(paragraph 0078; paragraph 0081, “the driving unit 242 of the current water level indicating unit 240b is operated so that the light emitting member 241 is moved to a height corresponding to a current water level, as the water is filled in the container 2 and a water level is increased, and indicates the current water level L2.”); and
a control unit (170) configured to cause the beverage-level indicator to indicate the beverage level within the beverage container based on the beverage level as determined by the beverage-level sensor (paragraphs 0078 and 0081).
Choi does not disclose that the control unit transmits a signal corresponding to the beverage level as determined by the beverage-level sensor to a mobile electronic device such that the mobile electronic device provides an indication of the beverage level.  
Schwarber teaches that it is known for a beverage dispenser to send signals to a mobile electronic device (figure 16, and paragraph 0059), wherein the control unit is configured to receive a beverage selection of a user from the mobile electronic device (paragraph 0039, 0059, “After the dispenser 1602 and mobile device 1604 are in communication with one another, the mobile app 1604 may send a query or command to the dispenser 1602 to request a mix created by the user.”)
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding the language in claims 10, 12, and 13, describing what is displayed on the mobile electronic device, the obviousness rationale above accounts for this subject matter in that the claims do not positively recite the mobile electronic device, and the claim language is therefore merely a description of functions performed by a device that is not claimed.  In other words, a beverage dispenser which is capable of communicating with a mobile electronic device falls within the scope of the claim, and the descriptions of what the mobile electronic device does with the signals does not distinguish the structure or the function of the elements which are claimed.   
Regarding claim 13, the obviousness rationale above accounts for this subject matter in that the signal of Choi corresponds to multiple predetermined levels of the unit 240b; sending this signal to a mobile electronic device as discussed above accounts for the claimed subject matter.  Alternatively, Examiner takes official notice that it is notoriously old and well known for an audible indication, such as a ding or beep, to be given when a process is complete.  It would have been obvious to one skilled in the art to 

Regarding claim 21, Choi discloses that the housing comprises an overhang (directly below actuators 150 in figure 2) that defines a beverage container receiving area under the overhang, and wherein the dispensing head (120) is arranged on the overhang (see figure 2)

Regarding claim 22, Choi discloses a user interface (100, 150) configured to receive a beverage selection and to cause dispensing of a beverage corresponding to the beverage selection (paragraph 0040)

Regarding claim 23, Choi discloses that the user interface comprises a plurality of actuators (150) for receiving the beverage selection (paragraph 0040).

Regarding claims 25 and 26, the above discussed combination of Choi and Schwarber account for the control unit being configured to receive a beverage selection from the mobile electronic device, and to receive a command to initiate dispensing of the beverage by the dispensing head from the mobile electronic device, in that implementing the control and display of Choi on a cell phone as discussed in the obviousness rationale results in this subject matter.  

Regarding claim 27, Choi discloses that the indication of the beverage level is continually displayed as the beverage container is being filled with the beverage by the dispensing head.

Regarding claim 28, Choi discloses that the beverage dispenser is configured to automatically stop filling the beverage container when the beverage level as determined by the beverage level sensor reaches a predetermined beverage level (paragraph 0081)

Regarding claim 29, Choi discloses that the indication comprises a visual indication of the beverage level within the beverage container (paragraph 0081).

Claims 10-13, 21-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Cuppari (US 2015/0046877).
	Regarding claims 10 and 12, Choi discloses (figure 8) a beverage dispenser, comprising:
	a housing (110);
	a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);
	a beverage-level sensor (130) arranged on the housing and configured to determine a beverage level within the beverage container without contacting the beverage within the beverage container (paragraph 0035);

	a control unit (170) configured to cause the beverage-level indicator to indicate the beverage level within the beverage container based on the beverage level as determined by the beverage-level sensor (paragraphs 0078 and 0081).
	Choi does not disclose that the control unit transmits a signal corresponding to the beverage level as determined by the beverage-level sensor to a mobile electronic device such that the mobile electronic device provides an indication of the beverage level, and  does not disclose that the indication comprises a beverage container representation displayed on a display of the mobile electronic device, wherein the beverage container representation is filled to a level that corresponds to the beverage level within the beverage container.  
	Cuppari discloses a system in which a control unit of a dispenser communicates with a mobile electronic device (paragraph 0064), and the mobile electronic device displays an indication comprising a beverage container representation displayed on a display of the mobile electronic device (paragraph 0059), wherein the beverage container indication includes a beverage level visually represented on the container displayed on the mobile electronic device (figure 6A and 6B, paragraph 0059).  

It would have been obvious to one skilled in the art to combine the teachings of Choi and Cuppari, such that the dispenser communicates with a mobile electronic device and the beverage level is displayed on the container representation of the mobile electronic device, for the purpose of increasing consumer interest and convenience, and/or for providing more personalized consumer interaction.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 11, Choi in view of Cuppari accounts for the control unit being configured to receive a beverage selection of a user from the mobile electronic device (see paragraphs 0034, 0036, 0064 of Cuppari).
Regarding claim 13, the obviousness rationale above accounts for this subject matter in that the signal of Choi corresponds to multiple predetermined levels of the unit 240b; sending this signal to a mobile electronic device as discussed above accounts for the claimed subject matter.  Alternatively, Examiner takes official notice that it is notoriously old and well known for an audible indication, such as a ding or beep, to be given when a process is complete.  It would have been obvious to one skilled in the art to 

	Regarding claim 21, Choi discloses that the housing comprises an overhang (directly below actuators 150 in figure 2) that defines a beverage container receiving area under the overhang, and wherein the dispensing head (120) is arranged on the overhang (see figure 2)

	Regarding claim 22, Choi discloses a user interface (100, 150) configured to receive a beverage selection and to cause dispensing of a beverage corresponding to the beverage selection (paragraph 0040)

	Regarding claim 23, Choi discloses that the user interface comprises a plurality of actuators (150) for receiving the beverage selection (paragraph 0040).

	Regarding claims 25 and 26, the above discussed combination of Choi and Cuppari account for the control unit being configured to receive a beverage selection from the mobile electronic device, and to receive a command to initiate dispensing of the beverage by the dispensing head from the mobile electronic device, in that implementing the control and display of Choi on a cell phone as discussed in the obviousness rationale results in this subject matter.  

	Regarding claim 27, Choi discloses that the indication of the beverage level is continually displayed as the beverage container is being filled with the beverage by the dispensing head.

	Regarding claim 28, Choi discloses that the beverage dispenser is configured to automatically stop filling the beverage container when the beverage level as determined by the beverage level sensor reaches a predetermined beverage level (paragraph 0081)

	Regarding claim 29, Choi discloses that the indication comprises a visual indication of the beverage level within the beverage container (paragraph 0081).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Cuppari (US 2015/0046877) and further in view of Kondo (US 4,259,559).
	Regarding claim 24, Choi and Cuppari account for much of the claimed subject matter as set forth above, but do not disclose that the user interface further comprises a selection indicator for each of the plurality of actuators, wherein the selection indicator indicates that an actuator of the plurality of actuators has been selected.  Choi discloses a selection indicator (paragraph 0045) but does not appear to disclose an indicator for each of the actuators.

It would have been obvious to one skilled in the art to provide the selection indicator of Choi in the interface, by illuminating the button selected as disclosed in Kondo, as a routine combination of known and reliable indicator mechanisms for conveying information to a user.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799